In a motion for rehearing appellant insists that the State failed to prove the averment in the indictment which described the alleged stolen property as 2,500 pounds of "Sudangrass seed." *Page 355 
It is rather unusual that we find this record in the particulars mentioned in the same condition as appeared in the proof on the former appeal, the result of which is reported in99 S.W.2d 307. In view of the contention then made by appellant we said in the former opinion: "On another trial proof should be pointed to the effect that the property alleged to have been stolen was Sudan grass seed." Notwithstanding such suggestion, we find in the present statement of facts that the property alleged to have been stolen and the property of like kind is repeatedly referred to simply as "sudan" or "seed," and the name "Sudan seed" is used 56 times in the statement of facts, and the property lost is so called by the owner, but not one time is the property described as "Sudan grass seed," which is the description in the indictment. It may be that "Sudan grass seed" is commonly called "Sudan" or "Sudan seed"; if so, it would have been easy for the State to so show, but this Court has no way of knowing it in the absence of proof. The correct rule is stated in 41 Tex. Jur., p. 150, Sec. 96, as follows:
"A conviction can not be had for the theft of articles other than those alleged to have been stolen. Allegations descriptive of the thing stolen must be proved as alleged, and any material variance between the pleading and the proof is fatal. This rule is applicable even though the indictment may describe the property with unnecessary particularity, and no part of the description, whether necessary or unnecessary, can be rejected as surplusage."
In almost the same language as above quoted the rule is stated in Branch's Ann. Texas P. C., page 256, Sec. 498. Many cases are cited supporting the text by each author. We refer particularly to the following recent cases illustrating the same principle: Spencer v. State, 118 Tex.Crim. Rep.,42 S.W.2d 259; Maples v. State, 124 Tex.Crim. Rep.,63 S.W.2d 855; Scott v. State, 125 Tex.Crim. Rep.,67 S.W.2d 1040.
We regret the necessity of reversing cases for lack of evidence which apparently might have been easy to produce, but we have no power to remedy the defect by presumptions or conclusions.
Appellant's motion for rehearing is granted, the judgment of affirmance is set aside and the judgment of the trial court is reversed and the cause remanded. *Page 356